Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 1/19/2021.
The allowed claims are 1-9, 11-17, 21-24.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2006/0137853 to Haller in view of US 2011/0289953 to Alston.  Such art teaches certain limitations of the independent claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, wherein the first working-fluid circuit includes a third fluid passageway, and wherein a valve controls flow through the third fluid passageway, wherein the climate-control system is operable in a charge mode and a discharge mode, wherein the first working fluid flows through the first and second fluid passageways and is restricted from flowing through the third fluid passageway when the climate-control system is in the charge mode, and wherein the first working fluid flows through the first and third fluid passageways and is restricted from flowing through the second fluid passageway when the climate-control system is in the discharge mode.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763